18-03197-FPC11   Doc 258   Filed 04/03/19   Entered 04/03/19 12:32:58   Pg 1 of 7
18-03197-FPC11   Doc 258   Filed 04/03/19   Entered 04/03/19 12:32:58   Pg 2 of 7
18-03197-FPC11   Doc 258   Filed 04/03/19   Entered 04/03/19 12:32:58   Pg 3 of 7
18-03197-FPC11   Doc 258   Filed 04/03/19   Entered 04/03/19 12:32:58   Pg 4 of 7
18-03197-FPC11   Doc 258   Filed 04/03/19   Entered 04/03/19 12:32:58   Pg 5 of 7
18-03197-FPC11   Doc 258   Filed 04/03/19   Entered 04/03/19 12:32:58   Pg 6 of 7
18-03197-FPC11   Doc 258   Filed 04/03/19   Entered 04/03/19 12:32:58   Pg 7 of 7
